/Letterhead/ February 24, 2011 Office of the Chief Accountant Securities and Exchange Commission 450 West Fifth Street N.W. Washington DC 20549 Ladies and Gentlemen, We have read the statements about our firm included under Item 4.01 “Changes in Registrant’s Certifying Accountant” in the Form 8-K dated February 21, 2011 of Uplift Nutrition, Inc.and are in agreement with the statements contained therein as they pertain to our firm. Sincerely, /S/ Chisholm, Bierwolf, Nilson & Morrill Chisholm, Bierwolf, Nilson & Morrill
